DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-51 are pending in this application. Claims 1-21 are canceled. Claims 22, 32 and 33 are currently amended. Claims 23-31 are original. Claims 34-51 are new.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/08/2022 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Hot contacts of claim 22
First hot contact of claim 22
Second hot contact of claim 22
Neutral connector of claim 23
Pilot wire of claim 23
USB port of claim 32
Phasor waveform analyzer circuit of claim 44
Low-jitter clock of claim 45
Analog-to-digital sampling circuit of claim 45
Digital signal processor of claim 45
Power management circuit of claim 47
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Paragraph [0138] mentions fig.28 in the last line. There is no fig.28 disclosed in the drawings.
Paragraph [0156] mentions NEMA 15-5 plug receptacle on line 2. It should be --5-15--.
Paragraph [0218] line 3, “display 4001” should be –display 4000--.

Claim Objections
Claim 22-51 objected to because of the following informalities:  
Claim 22 lines 3-4, “said insulative body” should be –the insulative body--, to maintain consistency in terminology as seen, for example, in lines 6 and 8 which recite “the load panel”.
Claim 22 line 6, “to line power” should be –to a line power--.
Claim 22 line 6, “said contacts” should be –the hot contacts--.
Claim 22 line 8, “each said hot contact is” should be –the hot contacts are--.
Claim 22 line 9, “the body” should be –the insulative body--. Similar correction is required at line 13.
Claim 22 line 9, “the plug receptacle” should be –the grounded plug receptacle--. Similar correction is required at lines 11 and 13.
Claim 22 lines 13-14, “with mating plug” should be –with the electrical mating plug--. Similar corrections are required for claim 34.
Claim 22 line 15, “a BEV” should be –the BEV--.
Claim 22 line 18, “said control circuitry” should be –the control circuitry--.
Claim 22 line 19, “detect a BEV” should be –detect the BEV--.
Claim 23 line 1, “the device” should be –the breaker/plug device--. Similar corrections are required for claims 24-33, 46-49 and 51.
Claim 23  line 2, “the neutral connector” should be –a neutral connector--.
Claim 23 line 3, “a BEV” should be –the BEV--.
Claim 24 line 2, “a BEV” should be –the BEV--. Similar corrections are needed for claims 33, 43.
Claim 25 line 2, “a radio link” should be –the radio link--.
Claim 26 lines 2-3, “each said fault sensor is” should be –each of the plurality of fault sensors are--.
Claim 27 line 2, “the fault sensor or sensors” should be –the plurality of fault sensors--.
Claim 34 line 1, “the system” should be –the breaker/plug device--. Similar corrections are required for claims 35-45 and 50.
Claim 34 line 2, “the first end” should be –a first end--.
Claim 34 line 3, “the second end” should be –the cord distal plug end--. Similar correction is required for claim 50.
Claim 37 line 2, “a ground fault sensor” should be -- the ground fault sensor--.
Appropriate correction is required.

Applicant is advised that should claim 34 be found allowable, claim 50 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30 lines 2-3 recite “a single interrupt”. Single interrupt is not identified in specification or the drawings. For the purposes of examination, the above limitation is interpreted as –the circuit interrupt--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 37, it does not further limit claim 22, as claim 22 indicates 240V and ground fault sensor limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-31 and 33-51 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 20170324195 A1), and further in view of Campolo (US 20120091824 A1).
Regarding claim 22, Eriksen teaches a breaker/plug device (abstract, An electrical receptacle … processor provides activation or deactivation control to the controlled switch in response to the detected signals) for charging a battery- powered apparatus ([0303], an appliance having a battery system), which comprises: (a) an insulative body (e.g. front housing 4 and rear housing 16) (fig.1A) ([0091], Sockets 8 in front housing 4 serve to receive plug blades) (it is necessarily true that housing 4 should have an insulative body) mountable in a load panel (e.g. panel comprising plates 13) (fig.1A) ([0091], Enclosed within housing 4 and 16 are ground plate 10, neutral circuit board 14, hot circuit board 12 and terminal plates 13), the insulative body having an exterior shell having (implicit, as seen in fig.1A) i) a superior exposed surface (e.g. front housing 4) (fig.1A) on which is disposed a grounded plug receptacle (e.g. outlets 6) (fig.1A) configured to receive a mating electrical plug (e.g. plug 160) (fig.20B) and ii) inferior surface or surfaces (e.g. rear housing 16) (fig.1A) having hot contacts (e.g. terminal plates 13) (fig.1A) connectable to a line power (e.g. hot and neutral line power to terminals 13 and 14) (fig.7A) from the load panel ([0091], The circuitry permits connection between power terminals 13 and contacts 20 of outlet 6), the hot contacts including a first hot contact (e.g. one of hot and neutral line power to terminals 13 and 14) (fig.7A) and a second hot contact (e.g. one of hot and neutral line power to terminals 13 and 14) (fig.7A) for receiving a 240VAC single-phase live power feed ([0334], 110 v or 220 v), wherein the hot contacts are contactable to a hot bus bar of the load panel (e.g. terminal plates 13) (fig.1A); (b) in the insulative body, a circuit interrupt ([0091], Control circuitry for the circuit boards is shown in detail in the circuit diagrams of FIGS. 2, 4, 6A, 6B, 7A, 7B, 7C, and 8) (e.g. GFI and AFCI test circuits 74 and 76) (fig.7B) in series between the plug receptacle and the hot contacts (implicit, as seen in figs. 7A and 7B), and a ground fault sensor (e.g. GFI test circuit 74) (fig.7B), wherein the circuit interrupt is configured to interrupt the electrical circuit at the plug receptacle if a ground fault is detected by the ground fault sensor ([0101], Upon a fault detection, GFI tripping is enabled); and, (c) connectable to the body by the plug receptacle, a cord (e.g. cord extending from 160) (fig.20B) with the electrical mating plug configured to carry power to a cord distal plug end ([0303], In the case of an appliance having a battery system) (implicit, the cord will carry power to a cord distal plug end) compatible with a charging receptacle ([0303], In the case of an appliance having a battery system the power monitoring unit can be configured … shut down battery charging) of the apparatus in need of charging ([0303], configured to detect 100% battery charge and shut down battery charging from the system); d) a radio link or a wired link ([0217], the communications from the plug receptacles may be through low voltage wiring, or any of a number of wireless communication means and protocols) configured to report device status to a network, and logic, communication and control circuitry ([0303], send message (“unit fully charged”)), wherein the control circuitry is configured i) to detect the apparatus in need of charging in proximity thereto ([0304], when the plug is plugged in) and ii) to charge the apparatus through the plug receptacle according to an instruction received from the network ([0220], Communication and actions can also be triggered by any input from sensor or switch or device capable of sending a command) ([0304], the system stops charging and continue automatically when there is a decrease in battery).
Eriksen does not teach that the battery-powered apparatus is an electric vehicle.
Campolo teaches in a similar field of endeavor of charging an electric vehicle, that the apparatus is an electric vehicle ([0001], system and method for plug-in electric vehicles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electric vehicle as an appliance in Eriksen, as taught by Campolo, as it provides the advantage of superior handling of power management during charging of battery for electric vehicle.
Regarding claim 23, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device is configured with a floating neutral (Eriksen, [0209], ELEMENT 3301-D are ungrounded conductor (Hot) Bus); and, a neutral connector (Eriksen, [0211], ELEMENT 3301-F are connection points for ground) of the plug receptacle is repurposed to receive a pilot wire (Eriksen, [0249], hot to ground communication and using the 110 v as a carrier) enabled to carry the instruction from a BEV (Eriksen, [0040], communication subsystem for communicating over the neutral power line to the ground).
Regarding claim 24, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the circuit interrupt is open (Eriksen, [0167], blade 244 closes the circuit) unless electrically connected to the BEV in need of electric power (Eriksen, [0304], the system stops charging and continue automatically when there is a decrease in battery, and when the plug is plugged in).
Regarding claim 25, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device comprises a radio (Eriksen, [0276], A combination chip) and the instruction is receivable via the radio link (Eriksen, [0276], to wireless (wifi, zwave, zigbee), Bluetooth etc).
Regarding claim 26, Eriksen and Campolo teach the breaker/plug device of claim 22, comprising a plurality of fault sensors for detecting circuit overload fault (Eriksen, [0343], system can therefore implement an “acceptable” overload), thermal fault (Eriksen, [0406], The device can even measure temperature to stop power if in a dangerous situation), and ground fault (Eriksen, [0410], devices are calibrated at factory more than traditional GFI's in order to maintain greater sensitivity and higher certainty of capturing a safety issue); and, each of the plurality of fault sensors are operatively linked to trip said circuit interrupt (Eriksen, [0406], If not safe, the device does not turn power on for that particular unit; if still safe, then the device activates power. New level of safety where others may trip breakers).
Regarding claim 27, Eriksen and Campolo teach the breaker/plug device of claim 26, wherein the breaker/plug device comprises circuitry for automatic self-testing of the plurality of fault sensors (Eriksen, [0028], A deactivation control signal can be generated in response to a fault determination during the self-testing routine).
Regarding claim 28, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device comprises circuitry for automatic self-testing of the circuit interrupt (Eriksen, [0028], The processor is configured to perform self-testing of the electrical receptacle to determine if there is an internal component failure).
Regarding claim 29, Eriksen and Campolo teach the device of claim 22, wherein the breaker/plug device includes watchdog circuitry (Eriksen, e.g. AFCI test) (fig.13) (Eriksen, e.g. GFI test) (fig.15) for automatic functional self-testing prior to each use or according to a regular schedule (Eriksen, e.g. AFCI test) (fig.13) (Eriksen, e.g. GFI test) (fig.15).
Regarding claim 30, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device comprises the circuit interrupt operable to break the electrical circuit at the plug receptacle if a circuit overload fault, ground fault or arc fault is detected (Eriksen, [0091], Control circuitry for the circuit boards is shown in detail in the circuit diagrams of FIGS. 2, 4, 6A, 6B, 7A, 7B, 7C, and 8) (Eriksen, e.g. GFI and AFCI test circuits 74 and 76) (fig.7B).
Regarding claim 31, Eriksen and Campolo teach the breaker/plug device of claim 22, further comprising a display (Eriksen, [0335], display screen) on said superior surface (Eriksen, implicit); and wherein the breaker/plug device is programmable (Eriksen, [0185], wifi wireless computer programmed with a suitable Application Program Interface (API)) for detecting a mis-wiring during its installation and displaying a diagnostic notification (Eriksen, [0335], If the power is as expected, the process continues to block 3530 to test for one or more safety conditions. At step 3520, should any of the illustrated faults in block 3535 (examples only) be established, then it is determined that it is not safe to start, and the process continues to block 3540 whereby an appropriate error message notification is transmitted to an e.g. display screen).
Regarding claim 33, Eriksen and Campolo teach the breaker/plug device of claim 22, which comprises means for charging the BEV under local control of a smartphone, under remote control of a cloud 3 server, or under direct control of a user interface disposed on the superior surface of the breaker/plug device (Eriksen, [0185], Further user applications can be installed onto the wireless communication device to allow the user control of the settings, functionality, and some manual controls of the electrical receptacle).
Regarding claim 34, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the circuit interrupt is open unless the electrical mating plug is operably plugged into the breaker/plug device at a first end (Eriksen, [0019], When a plug is inserted into the plug outlet, the processor can output the activation signal), the cord is operably plugged into the BEV at the cord distal plug end (Campolo, [0026], Examples of conditions relevant to electric vehicles include … the absence of a vehicle connected to the EVSE, absence of a ready signal from the vehicle).
Regarding claim 35, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the body of the breaker/plug device is of a modular form factor (Eriksen, [0209], ELEMENT 3301-D are ungrounded conductor (Hot) Bus that circuit breakers mount to) (implicit that the device has modular format) compatible with one, two, three or four adjacent slots of a hot bus bar (e.g. 3301-B, 3301-C, 3301-D) (fig.33) in a load panel (Eriksen, i.e. circuit breaker panel 3301) (fig.33).
Regarding claim 36, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device and the cord are operable with single phase 240VAC power (Eriksen, [0334], 110 v or 220 v).
Regarding claim 37, it is rejected for the same reasons as stated in claim 1.
Regarding claim 38, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device operates with 240VAC (Eriksen, [0334], 110 v or 220 v), has a ground fault sensor (Eriksen, e.g. GFI test circuit 74) (fig.7B) operably connected to the circuit interrupt (Eriksen, [0101], Upon a fault detection, GFI tripping is enabled), and has a floating neutral connection (Eriksen, [0209], ELEMENT 3301-D are ungrounded conductor (Hot) Bus) to the cord (implicit, as cord gets connected to the device).
Regarding claim 39, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the circuit interrupt is open unless a compatible BEV is detectable in radio proximity thereto (Campolo, [0026], Examples of conditions relevant to electric vehicles include … the absence of a vehicle connected to the EVSE, absence of a ready signal from the vehicle) (Campolo, [0030], wireless connection such as radio frequency (RF)).
Regarding claim 40, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device includes in its body a Bluetooth radio (Eriksen, [0161], communication functions, e.g, Bluetooth, Zigbee, WiFi power line communications) or another radio set.
Regarding claim 41, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device includes circuitry (Eriksen, e.g. AFCI test) (fig.13) (Eriksen, e.g. GFI test) (fig.15) in its body for automatic self-testing of the fault sensor (Eriksen, e.g. AFCI test) (fig.13) (Eriksen, e.g. GFI test) (fig.15).
Regarding claim 42, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device is programmable (Eriksen, [0185], wifi wireless computer programmed with a suitable Application Program Interface (API)) for detecting a mis-wiring during its installation (Eriksen, [0335], If the power is as expected, the process continues to block 3530 to test for one or more safety conditions. At step 3520, should any of the illustrated faults in block 3535 (examples only) be established, then it is determined that it is not safe to start, and the process continues to block 3540 whereby an appropriate error message notification is transmitted to an e.g. display screen).
Regarding claim 43, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device is programmable to detect an electrical connection to the BEV and to supply charging power according to a command received from the BEV (Campolo, [0026], Examples of conditions relevant to electric vehicles include … the absence of a vehicle connected to the EVSE, absence of a ready signal from the vehicle).
Regarding claim 44, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device comprises a phasor waveform analyzer circuit (Eriksen, [0024], A memory can store criteria for temporal signal imbalance, waveform criteria, minimum values, maximum values, table lookup values, reference datasets and/or Fourier analysis criteria, with which the sampled signals are compared).
Regarding claim 45, Eriksen and Campolo teach the breaker/plug device of claim 44, wherein the phasor waveform analyzer circuit comprises a low-jitter clock (Eriksen, [0024], minimum monitoring time period) (Eriksen, [0119], processor clock cycles), an analog-to-digital sampling circuit (Eriksen, [0024], minimum values, maximum values, table lookup values) ([0119], One ADC generates), and a digital signal processor with memory (Eriksen, [0024], processor memory) for storing fault signal patterns (Eriksen, [0024], store sampled signals from the power lines … reference lookup table).
Regarding claim 46, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the communications link is operatively linkable to a cloud host (Eriksen, [0197], local network access or Internet access) configured to perform administrative functions, to monitor device performance, and to generate alerts and notifications according to instructions provided by a system administrator or programmed by an end user (Eriksen, [0301], breakers as communicating devices within the Internet-Of-Things (IoT) market. An example embodiment includes a breaker configured for collecting the information related to the tripping. An example embodiment includes the breaker communicating that information. An example embodiment includes the breaker being within the secure communication fence).
Regarding claim 47, Eriksen and Campolo teach the breaker/plug device of claim 22, which comprises a power management circuit (Eriksen, [0303], power monitoring unit  … [0304], the system stops charging and continue automatically when there is a decrease in battery, and when the plug is plugged in).
Regarding claim 48, Eriksen and Campolo teach the breaker/plug device of claim 47, wherein the power management circuit is operatively attached to a battery for powering the logic (Eriksen, [0304], the system stops charging and continue automatically when there is a decrease in battery, and when the plug is plugged in), control and communications circuitry when an external power supply is off (Eriksen, [0303], stop the power and send message (“unit fully charged”)).
Regarding claim 49, Eriksen and Campolo teach the breaker/plug device of claim 22, further comprising a battery (Eriksen, [0232], As losing power may cause loss of communications, battery circuitry may be incorporated in the receptacles to maintain communications functionality in the case of losing power).
Regarding claim 50, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the circuit interrupt is open unless the mating plug is operably plugged into the breaker/plug device at the first end (Eriksen, [0019], When a plug is inserted into the plug outlet, the processor can output the activation signal), the cord is operably plugged into the BEV at the cord distal plug end (Campolo, [0026], Examples of conditions relevant to electric vehicles include … the absence of a vehicle connected to the EVSE, absence of a ready signal from the vehicle).
Regarding claim 51, Eriksen and Campolo teach the breaker/plug device of claim 22, which comprises a radio (Eriksen, [0276], A combination chip) with the radio link configured to connect to a network or a smartphone (Eriksen, [0276], to wireless (wifi, zwave, zigbee), Bluetooth etc) (Eriksen, [0197], Wi-Fi module 3206 of the electrical receptacles 3204 also can be configured to collectively define a wireless Local Area Network (WLAN), using the wired Local Area Network as a backbone (Eriksen, e.g. one of the power lines and/or low voltage lines), that can be used for local network access or Internet access).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksen (US 20170324195 A1) and Campolo (US 20120091824 A1), and further in view of Dodal (US 9083180 B2).
Regarding claim 32, Eriksen and Campolo teach the breaker/plug device of claim 22, wherein the breaker/plug device comprises a wired port (Eriksen, [0261], Ethernet port or other wired interface) configured for connecting a troubleshooting device (Eriksen, [0261], so that further communication devices can communicate) or a USB gooseneck lamp.
Eriksen and Campolo do not teach the wired port is a USB port.
Dodal teaches in a similar field of endeavor of receptacles for charging, a USB port (i.e. 110b) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the USB port in Eriksen and Campolo, as taught by Dodal, as it provides the advantage of using PDA or PC to control smart wiring systems through the USB receptacle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        09/21/2022




	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839